United States Court of Appeals
                                                               Fifth Circuit
                                                            F I L E D
                  UNITED STATES COURT OF APPEALS
                       For the Fifth Circuit                 April 16, 2004

                                                        Charles R. Fulbruge III
                                                                Clerk
                           No. 03-30904
                         Summary Calendar



                      NORMAN JAMES GALLIEN,

                                               Plaintiff-Appellant,


                              VERSUS


                UNITED STATES OF AMERICA, ET AL.,

                                                        Defendants,

UNITED STATES OF AMERICA, on behalf of United States Department of
Army, on behalf of United States Department of the Air Force;
HERBERT J. COMEAUX, Individually & in his official capacity; LLOYD
M. BOURQUE, JR., Individually & in his official capacity; LOUISIANA
MILITARY DEPARTMENT,

                                              Defendants-Appellees.




          Appeal from the United States District Court
  For the Western District of Louisiana, Lake Charles Division
                           (01-CV-373)


Before BARKSDALE, EMILIO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM:*

      Norman Gallien appeals from the district court’s grant of



  *
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 03-30904
                                -2-
summary judgment to defendants United States, et al., on his claim

alleging that his honorable discharge from military duty occurred

for improper, discriminatory reasons.                We review the district

court’s grant of summary judgment de novo, applying the same

standards used in that court.              Rogers v. International Marine

Terminals, 87 F. 3d 755, 758 (5th Cir. 1996).

       Appellant began his service with the Louisiana National Guard

in 1984. He was separated from service with an honorable discharge

in February, 2000, based on          medical reasons.          He brought suit

against    defendants,       his   federal    and     state     employers   and

supervisors, claiming that his dismissal actually resulted from

discrimination and a “vendetta” against him.            The defendants moved

to dismiss the suit on several grounds.                  The district court

dismissed for lack of subject matter jurisdiction and did not reach

the other grounds.

       We agree with the district court that this suit should be

dismissed for lack of subject matter jurisdiction.                 Courts have

long   recognized     that    plaintiffs    are    restricted   from   bringing

actions   of   this    kind    against     their    military    employers   and

superiors.     See, e.g., United States v. Stanley, 483 U.S. 669

(1987); Chappell v. Wallace, 462 U.S. 262 (1983); Feres v. United

States, 340 U.S. 135 (1950); Holdiness v. Stroud, 808 F.2d 417 (5th

Cir. 1987); Gonzalez v. Department of the Army, 718 F.2d 926 (9th

Cir. 1983).
                      No. 03-30904
                           -3-
The judgment of the district court is AFFIRMED.